Citation Nr: 0522051	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  03-37 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1942 to 
November 1945.  He died in March 1992.  The appellant is his 
widow.

In December 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Baltimore, Maryland, denied - as not 
well grounded - the appellant's claim for service connection 
for the cause of the veteran's death.  She appealed to the 
Board of Veterans' Appeals (BVA or Board).  And in September 
2000, the Board issued a decision also denying the claim as 
not well grounded.

About two months later, in November 2000, the Veterans Claims 
Assistance Act (VCAA) was signed into law.  Among other 
things, it eliminated the requirement of submitting a well-
grounded claim before receiving assistance from VA in 
developing the claim.  The VCAA is codified at 38 U.S.C.A. §§ 
5100, 5102, 5103A, 5106, 5107, 5126, and the implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326.

In January 2001, the widow submitted another cause-of-death 
claim through her United States Senator.  There was 
additional Congressional interest from this Senator, on the 
widow's behalf, in February and March 2001.  And in May 2001, 
the RO sent the widow a letter apprising her of the recent 
changes resulting from the VCAA - including the elimination 
of the well-grounded requirement.  The RO also readjudicated 
her claim in August 2001 on the full merits 
(i.e., on a de novo basis) in light of the VCAA and continued 
to deny the claim.  The RO sent her a letter later in August 
2001 notifying her of the decision and apprising her of her 
procedural and appellate rights in the event she elected to 
appeal to the Board.



In response to the RO's August 2001 decision, the widow 
submitted an application in October 2001 for Dependence and 
Indemnity Compensation (DIC, VA Form 21-534).  As well, there 
is a copy of her October 2001 application for survivor's 
benefits that she filed with the Social Security 
Administration (SSA)  Also, in November 2001 she submitted an 
additional statement (VA Form 21-4138) - so within one year 
of that RO decision - disagreeing with it.  
See 38 C.F.R. § 20.201.  She also submitted another form (VA 
Form 21-4142) authorizing VA to obtain confidential medical 
records concerning her late husband veteran's death.

According to a December 2001 deferred rating decision and 
February 2002 letter from the RO, the widow needed to submit 
new and material evidence to reopen her cause-of-death claim 
since it previously had been denied, including in 
September 2000 by the Board and more recently in August 2001 
by the RO.  The widow responded by submitting another 
statement in February 2002, again disagreeing with the RO's 
decision to deny her claim.

There since have been more RO decisions, in April 2002, June 
2002, and most recently in July 2003, determining that new 
and material evidence had not been submitted to reopen the 
cause of death claim.  And each time, after receiving notice 
of those decisions, the widow submitted timely statements in 
response reiterating her disagreement to deny her claim.  See 
again 38 C.F.R. § 20.201.

The net result of all of this is that the Board must consider 
the claim on the merits, not on the basis of whether new and 
material evidence has been submitted to reopen this claim.  
This is because the widow timely appealed the RO's August 
2001 decision, which readjudicated the claim on the merits in 
light of the then recent passage of the VCAA eliminating the 
well-grounded requirement (the basis of the Board's prior 
denial of this claim in September 2000).

In February 2004, the Maryland Veterans Commission submitted 
a statement indicating it would not be representing the widow 
in this appeal.  She has elected to proceed, instead, on her 
own behalf.

The Board advanced this case on the docket.


FINDINGS OF FACT

1.  The appellant was notified of the evidence needed to 
substantiate her claim and apprised of whose responsibility 
- hers or VA's, it was for obtaining the supporting 
evidence, and all relevant evidence necessary for an 
equitable disposition of her appeal has been obtained.

2.  The veteran's death certificate shows he died in March 
1992 from lung cancer; a significant condition contributing 
to his death, but not resulting in the underlying cause, was 
diabetes mellitus.

3.  At the time of the veteran's death, service connection 
was in effect for partial paralysis of the right 
musculocutaneous nerve, recurrent dislocation of the right 
shoulder, and hemorrhoids.

4.  The medical evidence of record indicates the terminal 
lung cancer was not initially manifested during service or 
for many years after service and is not otherwise shown to be 
related to the veteran's military service.




CONCLUSION OF LAW

A disability incurred or aggravated in service did not cause 
or substantially or materially contribute to the veteran's 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.310, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting her will aid in substantiating her 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

First, VA has a duty under the VCAA to notify the appellant 
of any information and evidence needed to substantiate and 
complete her claim.  The RO's August 2001, April 2002, June 
2002, and July 2003 rating decisions at issue, as well as the 
December 2003 statement of the case (SOC) and April 2005 
supplemental SOC (SSOC), and May 2001 and May 2003 letters to 
the appellant, notified her of the evidence considered and 
the pertinent laws and regulations.  And the May 2001 and May 
2003 letters, in particular, apprised her of the type of 
information and evidence needed from her to support her 
claim, what she could do to help in this regard, and what VA 
had done and would do in obtaining supporting evidence.  See, 
e.g., Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
This type of notice is what is specifically contemplated by 
the VCAA.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate her claim.  In this 
regard, the veteran's service medical records, VA medical 
records, and private medical records have been obtained.  In 
addition, the appellant was provided a hearing at the RO.  
38 C.F.R. § 20.700(a).  She was also provided several 
opportunities to submit additional evidence in support of her 
claim - including following the RO's May 2001 and May 2003 
VCAA letters.  She also had an additional 90 days to identify 
and/or submit supporting evidence after certification of her 
appeal to the Board, and even beyond that with sufficient 
justification.  See 38 C.F.R. § 20.1304 (2004).  So the Board 
finds that the duty to assist has been satisfied and the case 
is ready for appellate review.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  See, too, 
VAOPGCPREC 7-2004 (July 16, 2004) further discussing these 
requirements cited in Pelegrini II.  The Pelegrini II Court 
held, among other things, that a VCAA notice, as required by 
38 U.S.C. § 5103(a) (West 2002), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini II at 119-120.  

Here, as mentioned, the appellant first received VCAA notice 
in May 2001, so obviously after the initial adjudication of 
her claim in December 1997.  So compliance with the explicit 
timing requirements of §5103(a) is seemingly impossible 
without the nullification of that initial RO decision.  No 
matter, though.


Bear in mind the initial RO decision in December 1997 
occurred before the VCAA even existed, starting in November 
2000, so there was no possible way the RO could have complied 
with a law that did not yet even exist.  And in Pelegrini II, 
the Court clarified that, in these type situations, it is (1) 
"neither explicitly nor implicitly requiring the voiding or 
nullification of any AOJ [agency of original jurisdiction, 
i.e., RO] action or decision and (2) the appellant is 
entitled on remand to VCAA-content-complying notice."  Id. 
at 122.  The Court further stated that in order to comply 
with the appellant's right to appellate review under 38 
C.F.R. §7194(a), a remand may require readjudication of the 
claim by the AOJ once complying notice is given, unless AOJ 
adjudication is waived by the claimant.  Id. at 123-124, 
citing Disabled Am. Veterans v. Sec'y of Veterans Affairs, 
327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding that the 
Board is not permitted, consistent with section 7104(a) to 
consider 'additional evidence without having to remand the 
case to the AOJ for initial consideration [or] without having 
to obtain the appellant's waiver [of such remand]'").  This 
suggests that in cases where, as here, the VCAA notice was 
sent after the RO's initial unfavorable decision, it is 
appropriate for the Board to remand the claim to the RO for 
further development and readjudication.  

But since, in this particular case, the May 2001 VCAA notice 
was provided prior to issuing the August 2001 rating decision 
on the merits, this VCAA notice preceded the readjudication 
of the claim - which occurred precisely because of the 
passage of the VCAA.  Moreover, the RO sent the appellant 
another VCAA letter in May 2003, so before certifying her 
appeal to the Board for adjudication.  Consequently, she 
already has been fully apprised of this law and given more 
than ample opportunity to identify and/or submit additional 
supporting evidence in response to it.  Indeed, as already 
mentioned, she even had an additional 90 days once her appeal 
arrived at the Board to identify and/or submit additional 
supporting evidence, and even beyond that with justification 
for not meeting this deadline.  38 C.F.R. § 20.1304 (2004).  
Thus, satisfactory measures already have been taken to 
overcome the problems with the VCAA timing requirements as 
outlined in Pelegrini II.  So any error in the timing of the 
notice was merely harmless and, thus, not prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (An error, 
whether procedural or substantive, is prejudicial "when the 
error affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984).  Failure to provide notice before the first adverse 
decision by the AOJ would not have the natural effect of 
producing prejudice, and therefore, prejudice must be pled as 
to this deficiency.).

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2004) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).

VA's General Counsel recently held in VAOPGCPREC 1-2004 (Feb. 
24, 2004), however, that the "fourth element" requirement 
of Pelegrini I was non-binding obiter dictum.  Id. at 7.  
This is equally applicable to Pelegrini II since the holding, 
concerning this "fourth element," is substantially 
identical.  In addition, the General Counsel's opinion stated 
VA may make a determination as to whether the absence of such 
a generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  And the Board is bound 
by the precedent opinions of VA's General Counsel as the 
chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

In this particular case, although the May 2001 and May 2003 
letters that were sent to the widow-claimant do not contain 
the precise language specified in 38 C.F.R. § 3.159(b)(1), 
the Board finds that she was otherwise fully notified of the 
need to give VA any evidence pertaining to her claim.  These 
letters requested that she provide or identify any evidence 
supporting her claim.  So a more generalized request with the 
precise language outlined in § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to 
prejudice her, and thus, the Board finds this to be harmless 
error.  VAOPGCPREC 1-04 (Feb. 24, 2004).  See, too, 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005) 
(Requesting additional evidence supportive of the claim 
rather than evidence that pertains to the claim does not have 
the natural effect of producing prejudice.  The burden is on 
the claimant in such a situation to show that prejudice 
actually exists).

With respect to the VCAA letters of May 2001 and May 2003, 
the appellant was requested to respond within 30 days, but 
the letters informed her that she had up to one year to 
submit evidence without jeopardizing any potential effective 
date, should VA ultimately grant her claim.  And it has been 
more than one year since both of those VCAA letters.  
Nonetheless, 38 C.F.R. § 3.159(b)(1) (2003) was invalidated 
by the United States Court of Appeals for the Federal Circuit 
in Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. September 2003).  
The offending regulatory language suggested that an appellant 
must respond to a VCAA notice within 30 days and was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided in 38 U.S.C.A. § 5301(a).  Thus, that regulatory 
provision was invalid because it was inconsistent with the 
statute.



The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1) (2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  In particular, 
the Act clarifies that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period and 
the new law does not require VA to send a new notice to 
claimants.

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  



According to VA laws and regulations, service connection may 
be granted for disability resulting from a disease or injury 
incurred or aggravated during active service.  See 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).  
Service connection also is permissible for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain 
conditions that are chronic, per se, such as lung cancer, 
will be presumed to have been incurred in service 
if manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  This presumption, however, is 
rebuttable by probative evidence to the contrary.

Further, a condition that is proximately due to or the result 
of a service-connected disability shall be service connected.  
See 38 C.F.R. § 3.310(a).  This includes situations where a 
service-connected disability has chronically aggravated a 
condition that is not service connected.  See Allen v. Brown, 
7 Vet. App. 439 (1995).  But in these instances, compensation 
is only payable for the degree of additional disability due 
to the aggravation.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  For a service-connected disability to 
be considered the primary cause of death, it must singly, or 
with some other condition, be the immediate or underlying 
cause, or be etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c)(1).

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).  

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury that primarily caused death.  See 38 C.F.R. 
§ 3.312(c)(3).  Further, there are primary causes of death, 
which by their very nature are so overwhelming that eventual 
death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  See 38 C.F.R. § 3.312(c)(4).

The appellant-widow contends the veteran started smoking in 
the military, when rationed cigarettes while out in the field 
recovering from a shoulder injury he sustained in a jeep 
accident, and that his chronic smoking eventually led to the 
lung cancer that killed him, so his death should be service 
connected.

During the pendency of this appeal, Congress passed a law 
expressly prohibiting granting service connection for a 
disability or death on the basis that it resulted from an 
injury or disease attributable to the use of tobacco products 
(i.e., smoking) by a veteran during his period of military 
service.  See 38 U.S.C.A. § 1103.  However, this new law 
applies only to claims filed after June 9, 1998.  So as the 
appellant in this particular case filed her claim in December 
1995, this statutory prohibition does not affect the 
disposition of her appeal.



In February 1993, so before this new law prohibiting granting 
service connection in these types of cases, VA's General 
Counsel issued an opinion addressing when benefits may be 
awarded based upon tobacco use in service.  The General 
Counsel indicated that direct service connection may be 
granted if the evidence shows injury or disability resulting 
from tobacco use in service.  See VAOPGCPREC 2-93, 58 Fed. 
Reg. 42,756 (1993).  In June 1993, the General Counsel 
clarified that its February 1993 opinion did not mean that 
service connection would be established for a disability 
related to tobacco use if the affected veteran smoked in 
service.  Rather, it means that any disability allegedly 
related to tobacco use that is not diagnosed until after 
service would not preclude establishment of service 
connection.  The General Counsel held that the claimant must 
demonstrate that the disability resulted from the use of 
tobacco during service, and the adjudicator must take into 
consideration the possible effect of smoking before and after 
service.

VA's General Counsel later revisited issues pertaining to 
tobacco use and nicotine dependence in May 1997.  See 
VAOPGCPREC 19-97 (May 13, 1997).  Referring to a memorandum 
issued by VA's Under Secretary for Health earlier that month, 
to the effect that nicotine dependence may be considered a 
"disease" for VA compensation purposes, VA's General Counsel 
indicated that, assuming VA adjudicators adopted the Under 
Secretary's conclusion that nicotine dependence may properly 
be considered a disease, then two questions would remain to 
be answered by adjudicators evaluating a claim for benefits 
for tobacco-related disability or death secondary to nicotine 
dependence under 38 C.F.R. § 3.310(a):  (1) whether the 
veteran acquired a dependence on nicotine during service; and 
(2) whether nicotine dependence which arose during service 
may be considered the proximate cause of disability or death 
occurring after service.  The General Counsel indicated that 
whether a veteran was dependent on nicotine in service is a 
medical issue and stated that, in making determinations on 
proximate cause, adjudicative personnel must consider whether 
there is a supervening cause of the claimed disability 
or death that severs the causal connection to the service-
acquired nicotine dependence.  It was noted that such 
supervening causes could include sustained full remission of 
the service-related nicotine dependence and subsequent 
resumption of the use of tobacco products, creating a de novo 
dependence, or exposure to environmental or occupational 
agents.  See also Davis v. West, 13 Vet. App. 178 (1999).

The veteran in this specific appeal had active military 
service during World War II, from April 1942 to November 
1945.  According to his death certificate, he died in March 
1992 from lung cancer.  A significant condition that 
contributed to his death, but which did not result in the 
underlying cause, was diabetes mellitus.  
During his lifetime, he had established service connection 
for partial paralysis of the right musculocutaneous nerve - 
rated as 10 percent disabling, recurrent dislocation of the 
right shoulder - rated as 0 percent disabling (i.e., as 
noncompensable), and hemorrhoids - also rated as 
noncompensable, for a combined 10 percent rating.

The veteran's service medical records show that he had a 
normal chest X-ray and normal clinical evaluation of his 
respiratory system when examined for discharge from the 
military.  His service medical records also show he was 
treated for an external hemorrhoid.  In April 1943, he was 
treated for a simple dislocation of the acromio-clavicular 
(AC) joint in his right shoulder.  He had separated this 
shoulder in the jeep accident now at issue.  In January 1944, 
he was treated for chronic gonorrhea.  And in September 1944, 
he was treated for a small stab wound on the dorsum of his 
left hand, which he had sustained when a knife slipped while 
opening a can.  There was infection of the left hand and 
severe lymphadenitis due to the stab wound and infection.  
His military service ended in November 1945.



VA and private medical reports dated in January 1948, July 
1948, May 1949, October 1949, May 1954, January 1969, 
February 1972, April 1978, and March 1992 are of record.  
Also of record are VA examination reports dated in December 
1949 and May 1950.  Collectively, these records show the 
veteran smoked cigarettes in and after 1950, but there was 
never an actual diagnosis of nicotine dependence.  In July 
1948, he was treated for hemorrhoids.  In January 1948, May 
1949, October 1949, and May 1954, his service-connected right 
shoulder disorder was treated.  A January 1969 record 
indicates he had fractured his right heel and had a foot 
infection.  In February 1972, he was treated for right upper 
lobe pneumonia.  In April 1978, he was hospitalized for chest 
pain, with a history of hypertension since 1974.  An EKG 
showed sinus tachycardia and an inferior antero-lateral 
subepicardial injury, and chest X-rays showed mild congestive 
changes.

A March 1991 VA treatment note indicates the veteran had an 
abnormal chest 
X-ray, indicating a pulmonary cancer, and that he had a 
history of tobacco abuse.  Another March 1991 treatment note 
shows he was also diagnosed with diabetes mellitus.  In April 
1991, the diagnosis was changed to adenocarcinoma of the 
lungs, with metastases.  A discharge summary indicated he had 
a history of heavy ethanol abuse and a greater than 70 pack 
year history of smoking.

A November 1991 VA discharge summary indicates the veteran 
was diagnosed with peptic ulcer disease, with 
gastrointestinal hemorrhage, adenocarcinoma of the lung, 
diabetes mellitus, and substance abuse.  

March 1992 private medical records indicate the veteran was 
admitted to the hospital after suffering cardiopulmonary 
arrest.  A history of lung cancer and diabetes mellitus was 
noted.  He died a short time later.



Lay statements from A. D. and J. C., dated in June 1999, were 
also submitted.  The statement from A. D. indicates she knew 
the veteran for her entire life, as they went to school 
together, and that he did not smoke until he went into the 
military because "[c]hildren in North Carolina [were] told 
[that] if they smoked, it would make them [ugly], and nobody 
wanted to be [ugly]."  The statement from J. C. indicates he 
knew the veteran for 50 years and that the veteran did not 
smoke until he went into the military, because "[nobody] 
smoked in [North Carolina], because they [were] told it would 
make you [ugly]."

In addition, a lay statement from the veteran's daughter 
indicates she helped her mother care for him, especially 
after he was diagnosed with cancer.  She also stated that he 
was a sick man and that he died of lung cancer.

In March 2005, as further support for her claim, the 
appellant testified at a hearing at the RO.  According to the 
transcript, she acknowledged that she did not marry 
the veteran until after he was discharged from the military, 
but she said that he did not smoke prior to service.  She 
also said he was injured in a jeep accident during service, 
when he dislocated his shoulder.  And she went on to claim 
that he told her it took 30 days between his injury in the 
field and his hospitalization for treatment, so he was given 
Lucky Strike and Camel brand cigarettes to smoke during this 
period, as they had nothing else for his pain.  She also 
stated he told her that was how he got "hooked on 
cigarettes" during his military service.  She further 
testified that this chain of events ultimately caused his 
terminal lung cancer.



Based on the relevant evidence of record, the Board finds 
that the preponderance of this evidence is against the claim 
for service connection for the cause of the veteran's death.  
This evidence does not establish the veteran acquired a 
chemical addiction to nicotine while he was in the military.  
And remember that whether nicotine dependence occurred is a 
question resolved by medical evidence, so lay testimony (be 
it from the widow-appellant, the veteran's daughter and/or 
his friend) is insufficient on this point. See VAOPGCPREC 19-
97.  The appellant's statements that the veteran started 
smoking in service due to his right shoulder dislocation 
in April 1943 does not, in turn, establish that he was 
actually nicotine dependent.  And there is no medical 
evidence of nicotine dependence in service.  While the Board 
concedes the veteran's lung cancer was likely caused by his 
tobacco use (cigarette smoking), there is no medical evidence 
that his tobacco use began while he was serving in the 
military.  But even more significantly, the record does not 
include a diagnosis of nicotine dependence, nor is there any 
indication that such a chemical dependence, if it existed, 
began during military service.

Furthermore, despite the appellant-widow's contentions to the 
contrary, there is no persuasive medical nexus evidence of 
record indicating the lung cancer that caused the veteran's 
death was in any way related to his service in the military, 
including to his service-connected right shoulder disorders.  
See 38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 
3.312.  As previously noted, his service medical records are 
entirely negative for any evidence of lung cancer, nicotine 
dependence, tobacco use, or respiratory difficulties in 
general.  The medical evidence of record indicates his 
terminal lung cancer was first manifested many years after 
his service in the military ended.  See Savage, supra 
(requiring medical evidence of chronicity and continuity of 
symptomatology after service).  And the physician who 
prepared and signed the veteran's death certificate did not 
list any of his service-connected disorders as either a 
direct cause or contributing condition in the development of 
his terminal lung cancer, much less a substantial or material 
factor in this unfortunate occurrence.

Consequently, the medical evidence of record does not 
demonstrate that the veteran's service-connected right 
shoulder disorders "substantially or materially" 
contributed to his death.  See 38 C.F.R. § 3.312(c) 
(requiring a very significant contribution of the service-
connected disability in the veteran's ultimate demise; 
anything less simply will not suffice).

So while the Board does not doubt the sincerity of the 
appellant's beliefs that the veteran's death was somehow 
attributable to his service in the military, including, in 
particular, to his smoking and his service-connected right 
shoulder disorders, there is simply no persuasive medical 
evidence of record supporting this allegation.  And as a 
layperson, she simply does not have the necessary medical 
training and/or expertise to make this determination, 
herself.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Here, there is not, mostly evidence against the 
claim, so it must be denied because the preponderance of the 
evidence is unfavorable.  38 C.F.R. § 3.102.

ORDER

Service connection for the cause of the veteran's death is 
denied.


	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


